Citation Nr: 0714601	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for myositis of the lumbosacral spine.

2.  Entitlement to service connection for a right eye 
disorder, to include loss of vision, and to include as 
secondary to the service-connected myositis.

3.  Entitlement to service connection for a right leg 
disorder, to include a peripheral nerve disability, and to 
include as secondary to the service-connected myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1967 
to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.  

In June 2005, a hearing was held before Mark W. Greenstreet 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

In a letter attached to his April 2004 substantive appeal, 
the veteran raised the issues of entitlement to service 
connection for:  a psychiatric disorder, a gastrointestinal 
disorder, a urinary disorder, a right shoulder disorder, a 
sinus disorder, and an ear disorder.  In an October 2004 
letter, the veteran asserted additional claims for service 
connection for:  prostatitis, irritable bowel syndrome, and 
acid reflux disease.  These issues have not been adjudicated 
by the RO and are not properly before the Board at this time.  
These issues are referred to the RO for action deemed 
appropriate.   

The case was previously before the Board in November 2005, 
when it was remanded for retrieval of additional medical 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected myositis of the 
lumbosacral spine is manifested by:  forward flexion to 90 
degrees; extension to 20 degrees; lateral flexion to 30 
degrees, bilaterally; rotation to 30 degrees, bilaterally; 
and, complaints of pain and discomfort.  There is no evidence 
of severe limitation of motion of the lumbar spine, 
ankylosis, neurologic abnormalities, or a fractured vertebra.

2.  There is no medical evidence of record showing that the 
veteran had any diagnosis of a right eye disorder, or a 
neurologic disorder of the right leg, during active military 
service.  

3.  The veteran's only service-connected disability is 
myositis of the lumbosacral spine.  

4.  There is no medical evidence of record which links any 
current eye disorder or right leg disorder to the veteran's 
active military service, or his service-connected low back 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for myositis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5003, 5021, 5292, 
(effective prior to September 26, 2003); Diagnostic Code 
5021, 5237 (effective September 26, 2003).

2.  A right eye disability and right leg disability were not 
incurred in, or aggravated by, active military service, and 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
August 2003 and November 2005 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded recent VA Compensation 
and Pension examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  The claim 
was readjudicated subsequent to the November 2005 letter in 
Supplemental Statement of the Case dated September 2006.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for an increased 
rating and his claims for service connection.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions and hearing testimony; private 
medical treatment records; VA medical treatment records; and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for an increased disability 
rating for his service-connected low back disorder and 
service connection for his right eye and right leg.  

I.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

Service connection for myositis of the lumbosacral spine has 
been in effect at a 10 percent disability rating effective 
from 1971.  In July 2001, the veteran filed his claim for an 
increased disability rating.  

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Myositis is rated under Diagnostic Code 5021 which instructs 
to rate the disability on limitation of motion of the 
affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (2006).  Diagnostic code 5003 is used to rate 
degenerative arthritis, and requires rating under limitation 
of motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbar strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of intervertebral disc syndrome so rating 
based upon incapacitating episodes is not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

As noted above, service connection for myositis of the 
lumbosacral spine has been in effect at a 10 percent 
disability rating effective from 1971.  In July 2001, the 
veteran filed his claim for an increased disability rating.  

In June 2005, the veteran presented sworn testimony at a 
hearing before the under signed Veterans Law Judge.  He 
testified that he had constant low back pain.  He further 
testified that he only received treatment for his back 
disability at VA medical facilities.  The Board has obtained 
a large volume VA medical records dating from approximately 
2000 to the present.  These treatment records reveal that the 
veteran has sought treatment for a variety of medical 
disorders, the majority of which are unrelated to his 
service-connected myositis.  Those records showing treatment 
for his back disability reveal complaints of back pain which 
are treated with pain medication.  Little, if any limitation 
of motion, or limitation of function, of the spine is noted 
in the medical treatment records.  A 2004 letter from a 
private chiropractor indicates that the veteran has 
complaints of back pain, but does not provide medical 
evidence adequate to rate the veteran's service-connected 
back disability.  

In May 2005, a VA examination of the veteran was conducted.  
The veteran reported complaints of back pain which radiated 
into his right leg.  Range of motion testing of the lumbar 
spine revealed:  forward flexion to approximately 90 degrees 
(almost able to touch toes); 20 degrees; lateral flexion to 
30 degrees, bilaterally; rotation to 30 degrees, bilaterally.  
The examining physician indicated that this was a mild 
restriction of the range of motion of the lumbar spine in all 
directions.  However, the Board notes that these findings are 
almost normal.  38 C.F.R. § 4.71a, Plate V (2006).  The 
veteran did exhibit some unsteadiness of gait.  There was no 
evidence of ankylosis, or a fractured vertebra.  X-ray 
examination revealed some degenerative arthritis of the 
lumbar spine.  There was no objective evidence of neurologic 
abnormalities, with nerve conduction and EMG studies of the 
lumbar spine being negative.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected myositis of the lumbosacral 
spine.  The evidence of record as reflected by the treatment 
records and the 2002 VA examination report, reveals that the 
veteran has complaints of pain of the lumbar spine with 
little limitation of motion.  When range of motion testing is 
conducted the results are almost normal in all ranges of 
motion.  

When the veteran's myositis of the lumbar spine is considered 
under the old rating criteria, an increased rating is not 
warranted.  Simply put, there is no evidence contained in the 
medical records of anything other than mild limitation of 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5292 (effective 
before September 26, 2003). 

When his disability is considered under the current rating 
criteria an increased rating is also not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the forward flexion of the veteran's 
thoracolumbar spine is limited to 60 degrees or less.  Nor is 
there evidence that the combined range of motion of the 
thoracolumbar spine is 120 degrees or less.  There is no 
evidence of any evidence of ankylosis of the lumbar spine, 
nor is there evidence of incapacitating episodes, which would 
warrant the assignment of a disability rating in excess of 20 
percent under the current regulations.  Moreover, the 
veteran's complaints of pain radiating into his legs are 
contemplated by the current 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected myositis of the 
lumbosacral spine must be denied.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's primary claim is one of secondary service 
connection.  He claims that his service-connected myositis of 
the lumbar spine has caused a right eye disorder and a right 
leg disorder.  

The veteran's service medical records have been obtained and 
are complete.  There is no evidence of any complaints of, or 
treatment for, any right eye or right leg disorder during 
service.  In May 1971, separation examination of the veteran 
was conducted.  The veteran's eyes and lower extremities were 
noted to be normal by the examining physician.  Vision 
testing revealed that the veteran's vision was normal and 
noted to be "20/20."  

In June 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  With 
respect to his right eye, he testified that he believed that 
pressure from his back disability caused his loss of vision 
in the right eye.  However, on questioning he stated his 
belief that his back disability caused loss of vision in his 
right eye, but he admitted, that he could not prove it, or 
that any physician had stated it was related.  He further 
stated that he had been told by a treating VA physician that 
his service-connected low back disability was the cause of 
his right leg symptoms.  However, review of the VA medical 
treatment records obtained reveals no such nexus statement.  

In May 2002, VA examination of the veteran was conducted.  
The eye examination report revealed a diagnosis of branch 
retinal vein occlusion of the right eye which was old and 
stable and related to hypertension and consistent with the 
noted visual field loss.  The diagnosis also indicated 
sectorial optic nerve atrophy consistent with the vein 
occlusion.  The medical opinion of the examining physician 
was that the veteran's current right eye disabilities were 
not related to, or caused by, the service-connected myositis.  

Examination of the veteran's spine included nerve conduction 
and EMG studies which revealed normal results with no 
evidence of compression or neuropathy.  The examining 
physician's medical opinion was that the veteran's complaints 
of numbness in his right leg were not related to, or caused 
by the service-connected myositis.  

The preponderance of the evidence is against the veteran's 
claims for service connection for a right eye disorder, to 
include loss of vision, and a right leg disorder, to include 
a peripheral nerve disability.  There is no evidence of any 
these disabilities during service.  Despite the veteran's 
assertions, there is no competent medical evidence of record 
linking any current right eye and right leg disability to the 
veteran's active military service or to his service-connected 
myositis.  Accordingly, service connection must be denied.  

III.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for myositis of 
the lumbosacral spine is denied.

Service connection for a right eye disorder, to include loss 
of vision, and a right leg disorder, to include a peripheral 
nerve disability, is denied.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


